08/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: OP 22-0432


                                         OP 22-0432


 JERRY JOE HENDERSON,
                                                                             AUG 2 3 2022
               Petitioner,                                              13 ,-•
                                                                      Cle:c,     S!_:pre.me Count
                                                                                     IvIontana

        v.
                                                                       ORDER
 JIM SALMONSEN, Warden,
 MONTANA STATE PRISON,

              Respondent.



       Jerry Joe Henderson has filed a petition for a writ of habeas corpus, requesting
correction of his sentence. He explains that all but the first five years of his sentence to the
Department of Corrections should be suspended, pursuant to § 46-18-201(3)(a)(iv)(A),1
MCA. He adds that he was convicted under § 45-5-502, MCA, not § 45-5-503(4), MCA.
Henderson also requests the assistance of counsel.
       In July 2019, the Gallatin County District Court sentenced Henderson to the
Montana State Prison for thirty years with fifteen years suspended for sexual assault after
this Court remanded the matter upon the State's concession concerning Henderson's plea
to a sexual offense. See State v. Henderson, No. DA 17-0593, Order (Mont. Jan. 22, 2019).
       Henderson is rnistaken. The District Court never committed him to the Department
of Corrections. The part of this statute, § 46-18-201(3)(a)(iv)(A), MCA, does not apply to
him. Section 46-18-201(3)(a)(iii), MCA, applies to Henderson here. The applicable statute
provides that a District Court may sentence an offender to a "term of incarceration, as
provided in Title 45 for the offense, at a county detention center or at a state prison to be
designated by the department of corrections[J" Section 46-18-201(3)(a)(iii), MCA (2011).


' Henderson incorrectly cites to § 46-18-201(3)(a)(iv)(B), MCA, that concerns a youth

transferred to a District Court for adjudication.
While the Department of Corrections may decide the placernent, the court imposes a prison
sentence under Montana law. Here, the offense of sexual assault has a punishment of
anywhere between four to 100 years in prison, pursuant to § 45-5-502(3), MCA, when the
victim is younger than 16 years of age and the offender is older by three or more years.
Henderson received a fifteen-year prison sentence that is valid under the statutes.
       Henderson has not demonstrated illegal incarceration. Section 46-22-101(1), MCA.
He has also not shown that he has a facially invalid sentence. Henderson is not entitled to
any correction of his sentence. Therefore,
       IT IS ORDERED that Henderson's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
       IT IS FURTHER ORDERED that Henderson's request for assistance of counsel is
DENIED, as rnoot.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Jerry Joe Henderson persona y.
      DATED this            ay of August, 2022.



                                                               Chief Justice




                                             2